                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

JOANN AUCLAIR,

              Plaintiff,

v.                                               Case No: 2:21-cv-18-JLB-MRM

ECOLAB, INC.,

              Defendant.


                                       ORDER

      Defendant Ecolab, Inc. (“Ecolab”) removed this personal-injury action from

state court based on diversity jurisdiction. (Doc. 1.) In arguing that the amount

in controversy exceeded $75,000, Ecolab partially relied on a written presuit

demand for $450,000 from Plaintiff Joann Auclair. (Id. ¶¶ 19–21.) But given that

Ecolab had not filed an unredacted version of the demand and its accompanying

exhibits, the Court reserved ruling on Ms. Auclair’s motion to remand. (Docs. 12,

43.) 1 Ecolab has now filed that demand under seal. (Doc. 46.) After careful

review, the Court finds that Ecolab has failed to prove that the amount in

controversy has been satisfied and REMANDS this case to Florida state court.

                                    DISCUSSION

      Ecolab relies on a combination of the following to establish the amount in

controversy: (1) the allegations of serious and permanent injury in Ms. Auclair’s




      1   The Court incorporates by reference its April 28, 2021 order. (Doc. 43.)
state court pleading; (2) a written demand for $450,000 and accompanying medical

records; and (3) a $250,000 Proposal for Settlement (“PFS”) that Ms. Auclair served

upon it under Florida Rule of Civil Procedure 1.442. (Doc. 43 at 4.) The Court

first held that the amount in controversy was not facially apparent from Ms.

Auclair’s allegations. (Id. at 4–5.) As such, the Court turned to the written

demand and PFS. In particular, the Court looked for specific information that

supported Ms. Auclair’s $450,000 and $250,000 amounts as reasonable assessments

of the amount in controversy. (Id. at 5–6.) But because Ecolab had not provided

that information, the Court held that Ecolab did not meet its burden of proof and

directed it to supplement the record. 2

      The unredacted demand provides a summary of Ms. Auclair’s injury,

diagnoses, and completed medical treatment. (Doc. 46.) It also notes that at least




      2  The parties disagree over Ecolab’s precise burden of proof on removal. If
removal occurs within thirty days of receiving a summons or initial pleading, then
the removing party must show by a preponderance of the evidence that the amount
in controversy more likely than not exceeds $75,000. See Roe v. Michelin N. Am.,
Inc., 613 F.3d 1058, 1060–61 & n.2 (11th Cir. 2010) (discussing removals under
then-28 U.S.C. § 1446(b) (2012)). But in Lowery v. Alabama Power Co., the
Eleventh Circuit held that if a party removes beyond the thirty-day deadline after
receiving some “other paper,” “that document and the notice of removal [must]
unambiguously establish federal jurisdiction.” 483 F.3d 1184, 1213 (11th Cir.
2007) (emphasis added); see also Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744,
762–63, 767 (11th Cir. 2010) (constricting Lowery’s “unambiguously establish”
standard to “other paper” removals, previously known as “second paragraph
removals” under then-28 U.S.C. § 1446(b)(3) (2012)). “[D]istrict courts across the
Eleventh Circuit have struggled to apply these standards uniformly.” Heath v.
ILG Techs., LLC, No. 1:20-CV-3130-TWT, 2020 WL 6889164, at *3–4 (N.D. Ga. Nov.
24, 2020). Ultimately, this is a distinction without a difference because no matter
how the Court analyzes Ecolab’s jurisdictional evidence, it falls short of meeting
either burden.


                                          -2-
one doctor has recommended surgery and physical therapy in the future. (Id. at 3.)

Otherwise, the demand itself is largely silent over the value of Ms. Auclair’s claims

(i.e., the value of her injuries and expected medical care). The only definitive

figures are incurred medical expenses as of the date of the demand, well below

$75,000. (Id. at 4.) Ms. Auclair’s counsel—in a section titled “Evaluation”—states

that “[t]aking into consideration Joann Auclair’s pain, suffering, and mental

anguish, we will settle all claims today for $450,000.” (Id.)

      As it turns out, the Court’s hunch that the “written demand largely

constituted puffery and posturing” was correct. (Doc. 43 at 7.) Ms. Auclair’s pre-

removal state-court complaint sought damages for pain and suffering, past and

future medical expenses, and loss of earning capacity. (See Doc. 1-5 at 3.)

Nothing in the unredacted letter and accompanying medical records supports Ms.

Auclair’s contention that $450,000 is a reasonable assessment of these damages.

Apparently, Ms. Auclair reached the same conclusion as she later reduced her

demand to $250,000 in her PFS.

      Yet, based on the information Ecolab now provides, even $250,000 does not

reveal a supportable amount in controversy. Its own assessment of the cost of the

medical procedures listed in the demand falls well short of that figure. (See Doc.

14 at 9 n.2.) Rather, Ecolab relies on “CMS data compiled by the Cleveland Clinic

Surgical Outpatient Pricing Table and Florida Outpatient Surgical Pricing and

Visit Volume (2019)” in arguing that Ms. Auclair’s anticipated care will cost

approximately $66,440 “exclusive of facility/anesthesia fees, and treatment already




                                         -3-
billed.” (Id.) 3 But a review of the actual medical records shows a relatively

conservative treatment plan with at least one proposed surgery that is anything but

certain: “We discussed possible surgery in the future pending symptoms . . . . At this

time we will hold off on this surgery.” (Doc. 46-1 at 66–67); see also Otto v. Target

Corp., No. 8:16-cv-1766-T-33MAP, 2016 U.S. Dist. LEXIS 131028, at *3 (M.D. Fla.

Sep. 26, 2016) (“Whether Mrs. Otto will require the additional surgery is uncertain,

and no estimate for the cost of that surgery is provided. Furthermore, it is

uncertain how long Mrs. Otto will continue physical therapy, making it difficult to

speculate her future medical expenses.”).

      The Court is thus left with: (1) a written demand for $450,000; (2) a PFS

demand later reduced to $250,000; (3) purportedly valuing allegations of severe and

permanent injuries; (4) contrasted by medical records speculating on treatment that

may or may not be forthcoming; and (5) reflecting a dollar amount found only in the

removing party’s response in opposition to Ms. Auclair’s motion to remand. The

Court simply cannot make a reasonable deduction from the evidence Ecolab proffers

that the amount in controversy here exceeds $75,000 without engaging in

impermissible “conjecture, speculation, or star gazing.” Pretka v. Kolter City Plaza

II, Inc., 608 F.3d 744, 754 (11th Cir. 2010); Lowery v. Alabama Power Co., 483 F.3d

1184, 1215 (11th Cir. 2007).




      3  Ecolab has neither moved for the Court to take judicial notice of any
sources on which it relies for arriving at this figure nor has it provided the Court
copies of those sources.



                                         -4-
      At bottom, federal courts are courts of limited jurisdiction and significant

federalism concerns are raised whenever a case is removed from state to federal

court, which is a good reason why the removal statutes are strictly

construed. See Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 411 (11th Cir.

1999). Indeed, “[a] presumption in favor of remand is necessary because if a

federal court reaches the merits of a pending motion in a removed case where

subject matter jurisdiction may be lacking it deprives a state court of its right under

the Constitution to resolve controversies in its own courts.” Id. As such, the

Court once again notes that the “[d]efendant’s right to remove and plaintiff’s right

to choose his forum are not on equal footing; . . . removal statutes are construed

narrowly [and] where plaintiff and defendant clash about jurisdiction, uncertainties

are resolved in favor of remand.” Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095

(11th Cir. 1994).

      Applying these principles to the foregoing facts, the Court finds that Ecolab

has failed to meet its burden on removal. At the very least, a significant

uncertainty still surrounds the amount in controversy, and the Court must resolve

that uncertainty in Ms. Auclair’s favor. 4




      4  And the Court will not allow Ecolab to engage in jurisdictional discovery to
rectify this shortcoming. See Lowery, 483 F.3d at 1217 (“Such fishing expeditions
would clog the federal judicial machinery, frustrating the limited nature of federal
jurisdiction . . .”).



                                             -5-
Accordingly, it is ORDERED:

1.   The Court’s April 28, 2021 order (Doc. 43) is incorporated by reference

     and made a part of this Order for all purposes.

2.   Ms. Auclair’s motion to remand (Doc. 12) is GRANTED.

3.   The Clerk is DIRECTED to REMAND this case to the Circuit Court

     for the Twentieth Judicial Circuit, in and for Lee County, Florida,

     terminate any pending deadlines and motions, and close the file.

ORDERED at Fort Myers, Florida, on May 21, 2021.




                                -6-
